DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the base claims 1 and 14 to now only permit “Y” to be a sulfur (S).  This rendered moot the anticipatory prior art rejection of record.  For reasons described, below, the “S” now at “Y” is not an obvious variation and cannot be rejected under obviousness prior art.
The Examiner conducted a new art search using Registry, HCaplus, and Casreact databases of STN for the genus formula I of base claims 1 and 14.  This search did not retrieve prior art.  See “SEARCH 6” in enclosed search notes.
The Examiner has reconsidered Applicants’ traverse of 08/16/2021 against the Restriction Requirement of 06/15/2021 and has withdrawn said Restriction Requirement.
Therefore, the Examiner also conducted an art search using Registry, HCaplus, and Casreact databases of STN for the genus formula III of base claim 16.  This search did not retrieve prior art.  See “SEARCH 7” in enclosed search notes.
The Election of Species Requirement of 06/15/2021 is withdrawn as all the claims are free of the prior art.
Furthermore, a review of the instant application’s inventor/assignee/owner names in the “SEARCH 6” and “SEARCH 7” STN search results did not retrieve double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names in PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
All claims have been examined on the merits.
Current Status of 16/620,870
This Office Action is responsive to the amended claims of January 28, 2022.
Claims 1-6, 14-21, and 47-48 have been examined on the merits.  Claims 1-2, 6, and 14-15 are currently amended.  Claims 3-5 are previously presented.  Claims 16-21 are original.  Claims 47-48 are new.
Priority
Applicants identify the instant application, Serial #:  16/620,870, filed 12/10/2019, as a national stage entry of PCT/US2018/037366, International Filing Date: 06/13/2018, which claims priority from the following U.S. Provisional Applications:  62/562,099, filed 09/22/2017; 62/559,201, filed 09/15/2017; and 62/518,922, filed 06/13/2017.
A careful review of each of the three U.S. Provisionals, above, reveals that the instant claims are supported by U.S. 62/562,099.  Therefore, the instant application’s effective filing date is September 22, 2017.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 28, 2022.
The Examiner has reviewed the claim amendments and Reply of 01/28/2022.
Applicants’ instructions to amend the Specification (filed 01/28/2022) are formally accepted and entered into the record.  This renders moot the objection to the Specification (paragraph 13 in previous Office Action).
The indefiniteness rejection (see paragraphs 15-17 in previous Office Action) is rendered moot as Applicants deleted “substantially” from claims 14-15.
Furthermore, Applicants’ filed an Affidavit on 01/28/2022 which explains how/why “substantially” in new claim 47 is art-known and art-recognized based on its context in new claim 47.  The Affidavit greatly expands on, but complements, the Remarks of 01/28/2022, which the Examiner has also reviewed.
The Examiner reviewed said Affidavit and Remarks of 01/28/2022 and believes the arguments made in both the Affidavit and Remarks of 01/28/2022 prevents an indefiniteness rejection over “substantially” in new claim 47.  
The Affidavit adequately describes that it is known in the art to compare activities between compounds and that it is known in the art how to compare systemic activities between compounds.  Furthermore, the Remarks reminds us that MPEP 2173.05(b) indicates that terms of degree in the claims need not be precise in order to avoid indefiniteness issues if the skilled artisan would understand their meaning.  Thus, “substantially equivalent activity” between formula I and II and “substantially decreased systemic activity” between formula I and II as described in new claim 47 would be art known/art-recognized as these can be determined by a limited number of well-known methods (paragraph 13 of Affidavit).
The prior art rejections of record (see paragraphs 18-22) are rendered moot since the Applicant’s amendment to variable “Y” now limiting “Y” to sulfur (S) in base claim 1 is neither taught nor anticipated by either the SOFT reference (WO 97/42214) or the BODER SOFT reference (U.S. 5,981,517).
Furthermore, there is no known rationale (including generic teaching) in either the SOFT reference or the BODER SOFT reference or any other known prior art reference that would permit modifying the teachings of SOFT or BODER SOFT to arrive at the “S” now required at the specific locale (emphasis) of variable “Y” of instant base claim 1 without running afoul of hindsight reasoning.
Since genus formula I of base claim 1 is free of the prior art, then, the process claim 14, drawn to manufacturing the structurally identical product (of genus formula I) is also free of the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-6, 14-21, and 47-48 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of base claim 1 and claim 14.
The reference BODER SOFT (U.S. 5,981,517) used to be considered prior art.  However, Applicants’ claim 1 amendments now limiting variable Y to sulfur (S) renders moot the prior art rejection of record.
Furthermore, there is no known rationale (including generic teaching) in BODER SOFT or any other known prior art reference that would permit modifying the teachings of BODER SOFT to arrive at the “S” now required at the specific locale (emphasis) of variable “Y” of instant base claim 1 without running afoul of hindsight reasoning.
Furthermore, the reference BODOR 2 (Bodor, Nicholas, et al.  “Potent analogues of etiprednol dicloacetate, a second generation of soft corticosteroids.”  J. Pharmacy and Pharmacology.  (2017), Vol. 69, pp. 1745-1753), discloses the compounds (25) and (26):  
    PNG
    media_image1.png
    368
    353
    media_image1.png
    Greyscale
 (see page 1750), which is structurally identical to genus formula (I) of base claim 1, wherein X is F and/or Cl; and Y is S.
However, BODOR 2 is not a prior (emphasis) art reference as it was published (first made available to public) on 4 October 2017, which is after (emphasis) the effective filing date (of the instant application) of September 22, 2017.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625